Reasons for Allowance

Clams 2-4 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose a combination comprising: (A) a housing which is foldable along a folding position into a folded state;2 AFDOCS/25382526.1App. No.: 16/847,932Docket No.: 036433.04251(B) a displacement detection sensor comprising: (i) a displacement detection film having a main surface; (ii) first and second electrodes disposed on first and second spaced regions of the main surface, respectively, the displacement detection film being disposed in the housing so as to straddle the folding position with (a) the first spaced region of the main surface, and with it the first electrode, being located on a first side of the folding position and (b) the second spaced region of the main surface, and with it the second electrode, being located on a second, opposite side of the folding position; (C) a processor which monitors the state of a pressing operation applied to the housing when it is in the folded state, the processor: (i) monitoring the absolute values of outputs of the first and second electrodes; (ii) issuing a warning indicating that the housing is in danger of being damaged when it detects that absolute values of outputs of both of the first and second electrodes exceed a first threshold; (iii) determining that a first pressing operation has been applied to the housing when the absolute value of the output of at the at least one of the first and second electrodes is equal to or less than a second threshold value, which is lower than the first threshold value; and (iv) determining that a second pressing operation has been applied to the housing when the absolute values of the outputs of both the first and second electrodes are larger than the second threshold value and equal to or smaller than the first threshold value, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                   

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684